     Case 5:19-cv-01204-RGK-AGR Document 22 Filed 04/01/21 Page 1 of 1 Page ID #:630




1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11     GILBERT M. J.,                           )   CASE NO. EDCV 19-1204-RGK (AGR)
                                                )
12                              Plaintiff,      )
                                                )   JUDGMENT
13                 vs.                          )
                                                )
14     ANDREW SAUL, Commissioner of             )
       Social Security,                         )
15                                              )
                                Defendant.      )
16                                              )
17
18
             In accordance with the Order Accepting Findings and Recommendation of
19
       United States Magistrate Judge filed concurrently herewith,
20
             IT IS HEREBY ADJUDGED that judgment is entered for the defendant, the
21
       Commissioner of Social Security Administration.
22
23
       DATED: April 1, 2021
24                                                R. GARY KLAUSNER
                                               United States District Judge
25
26
27
28
